                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


 FREDRICK MARTEZ MARTIN #338567,

        Plaintiff,

 v.                                                                 Case No. 2:18-CV-66

 DAVE RINK, et al.,                                                 HON. GORDON J. QUIST

       Defendants.
 _____________________/

      ORDER ADOPTING REPORT AND RECOMMENDATION AND GRANTING
         DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

       Plaintiff, Fredrick Martez Martin, a state prisoner at a Michigan Department of Corrections

(MDOC) facility, brought this pro se civil rights action pursuant to 42 U.S.C. § 1983, alleging that

Defendants Chaplain Dave Rink, former Special Activities Coordinator Michael Martin, Special

Activities Coordinator David Leach, and Deputy Director Kenneth McKee violated his religious

rights by (1) preventing him from eating an Islamic Halal meal or an appropriate alternative, and

(2) restricting his access to certain religious materials. Defendants filed a motion for summary

judgment, arguing that Plaintiff failed to exhaust his available administrative remedies against

Defendants Rink, Martin, and Leach with respect to Plaintiff’s first claim, and Plaintiff failed to

exhaust his available administrative remedies against any Defendant with respect to his second

claim. (ECF No. 9.) Plaintiff did not file a response. Magistrate Judge Maarten Vermaat

submitted a Report and Recommendation (R & R) recommending that the Court grant Defendants’

motion for partial summary judgment, dismissing all claims against Defendants Rink, Martin, and

Leach, and dismissing Plaintiff’s claim regarding restricted access to religious materials against

Defendant McKee. (ECF No. 16.)
       Plaintiff has filed an objection to the R & R. (ECF No. 18.) Upon receiving objections to

the R & R, the district judge “shall make a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.” 28 U.S.C. §

636(b)(1). This Court may accept, reject, or modify any or all of the magistrate judge’s findings

or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       After conducting a de novo review of the R & R, the objection, and the pertinent portions

of the record, the Court concludes that the R & R should be adopted.

       Plaintiff’s sole objection to the R & R is to the magistrate judge’s conclusion that Plaintiff

“failed to file a grievance relating to restrictions on his access to certain religious books,

publications, and lecture materials,” and “[t]herefore, Plaintiff’s claims regarding these issues are

unexhausted.” (R & R, ECF No. 16 at PageID.193.) Plaintiff argues that the magistrate judge’s

conclusion was not based on any record evidence submitted by Defendants and that, because

Defendants have the burden of persuasion on an affirmative defense such as failure to exhaust, the

magistrate judge improperly granted summary judgment to Defendants. However, Plaintiffs fails

to recognize record evidence on this precise issue. Defendants attached as Exhibit B to their

motion for summary judgment an affidavit from MDOC Departmental Analyst Carolyn Nelson,

attesting that the attached Step II grievance report presented a comprehensive list of grievances

that Plaintiff filed through the Step III appeal and included the underlying grievance documents

for the grievances referenced in the report. (ECF No. 10-3.) None of the grievances related to

Plaintiff’s claim that Defendants restricted his access to religious literary materials. Thus, the

Court agrees with the magistrate judge that Plaintiff failed to exhaust his available administrative

remedies with respect to that claim.




                                                 2
       For the reasons stated above, the June 3, 2019, Report and Recommendation (ECF No. 16)

is approved and adopted as the Opinion of the Court. Plaintiff’s objection to the R & R (ECF

No. 18) is overruled. Defendants’ motion for partial summary judgment (ECF No. 9) is granted.

Plaintiff’s claims against Defendants Rink, Martin, and Leach are dismissed without prejudice.

Plaintiff’s claim against Defendant McKee based on an alleged restriction of access to religious

literary materials is also dismissed without prejudice. The remaining claim in this case is against

Defendant McKee for allegedly violating Plaintiff’s religious rights by preventing him from eating

an Islamic Halal meal or an appropriate alternative, in violation of the First Amendment, the

Religious Land Use and Institutionalized Persons Act (RLUIPA), and the Fourteenth Amendment

Equal Protection Clause.

       IT IS SO ORDERED.



Dated: August 7, 2019                                        /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                      UNITED STATES DISTRICT JUDGE




                                                3
